Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162934(45)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  STEVEN M. GURSTEN and MICHIGAN                                                                                      Justices
  AUTO LAW, PC,
            Plaintiffs-Appellants,
                                                                    SC: 162934
  v                                                                 COA: 352225
                                                                    Oakland CC: 2019-171503-NO
  JOHN DOE 1, also known as TOM MAHLER,
  JOHN DOE 3, also known as MARCELLUS
  FRANCIS and VICTOR LANDON, SR.,
  JOHN DOE 4, also known as VEGAN4 LIFE
  and ARIELLE HIPPIE GIRL, and
  JOHN DOE 5, also known as STOP EATING
  ANIMALS,
            Defendants,
  and

  JOHN DOE 2, also known as PATRICK
  ANDERSON,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on June 30, 2021, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 2, 2021

                                                                               Clerk